ON MOTION

ORDER

Inn Foods, Inc. moves to reinstate its appeal. Inn Foods states that the United States consents.
The court previously dismissed Inn Foods’ appeal for failure to timely file a corrected Certificate of Interest and a corrected opening brief. Inn Foods filed these items on March 14, 2008.
Accordingly,
IT IS ORDERED THAT:
The motion is granted. The mandate is recalled, the dismissal order is vacated, and the appeal is reinstated. The United States should calculate its brief due date from the date of filing of this order.